1                                              The Honorable Chief Judge Ricardo S. Martinez
2

3

4

5

6

7

8                                  United States District Court
9                                Western District of Washington
10
       ANDREA SEBERSON,
11                                                   Case No. 2:21-cv-1009-RSM
                                 Plaintiff,
12                                                   Plaintiff’s Brief in Opposition to
       v.
13                                                   De Coster Plaintiffs’ Motion for
       AMAZON.COM, INC.,
                                                     Consolidation
14
                                 Defendant.
15                                                   Noted for Motion Calendar:
                                                     August 20, 2021
16

17

18

19

20

21

22

23

24

25


     BRIEF OPPOSING MOTION                                        TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                                  936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                       Seattle, Washington 98103-8869
                                                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                        www.terrellmarshall.com
1                                                              Table of Contents
2                                                                                                                                                Page
3     I.     Introduction .......................................................................................................................... 1

4     II.    Background ........................................................................................................................... 2
5            A.      MFN Plaintiffs’ class-action complaint in De Coster challenges Amazon’s
6                    fair-pricing policy and use of most-favored-nations clauses. .................................... 2

7            B.      This Court set a leadership structure for the consolidated De Coster action. ........... 4
8
             C.      Tying Plaintiffs’ class actions challenge Amazon’s unlawful tying scheme............. 4
9
             D.      MFN Plaintiffs rejected Tying Plaintiffs’ consolidation proposal. ........................... 5
10

11    III.   Legal Standard ...................................................................................................................... 6

12    IV.    Argument .............................................................................................................................. 7
13
             A.      MFN Plaintiffs’ motion should be denied because the prejudice to Tying
14                   Plaintiffs and class members outweighs the benefits of the consolidation
                     sought. .......................................................................................................................... 7
15

16           B.      Regardless of how this Court’s leadership order in De Coster is read, a
                     present conflict of interest precludes MFN Plaintiffs from pursuing the
17
                     tying claims under the De Coster leadership structure. ........................................... 10
18
      V.     Conclusion .......................................................................................................................... 12
19

20

21

22

23

24

25


     BRIEF OPPOSING MOTION                                                                            TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                                                                      936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                                                           Seattle, Washington 98103-8869
                                                                                                      TEL. 206.816.6603 • FAX 206.319.5450
                                                                                                            www.terrellmarshall.com
1                                          I.     INTRODUCTION
2              Amazon is a colossus that has altered the landscape of retail and distribution markets.
3     During the company’s rapid growth, its numerous and diverse business practices have
4     affected many different classes of consumers and entities. This dispute over consolidation
5     highlights the diffuse nature of Amazon’s business practices and why challenging those
6     practices through a one-size-fits-all approach—as movants advocate here—is unworkable.
7              De Coster is an antitrust class action against Amazon that seeks to recover damages
8     resulting from price-fixing agreements between Amazon and its 2.3 million third-party
9     sellers (“Sellers”). As the De Coster plaintiffs represented to this Court, “the precise issue
10    underlying [their] cases [is] Amazon’s MFN [most-favored-nations] clause.”1 In contrast, the
11    injury the Hogan and Seberson class actions seek to redress stems from overcharges caused by
12    Amazon’s unlawful tying scheme—namely, the company’s tying a Seller’s access to the “Buy
13    Box” to the Seller’s purchasing Amazon’s Fulfillment services.
14             The plaintiffs in De Coster (collectively “MFN Plaintiffs”) seek to consolidate the
15    actions brought by the Hogan and Seberson plaintiffs (collectively “Tying Plaintiffs”). But the
16    key facts and legal theories in Tying Plaintiffs’ cases are distinct from those in MFN Plaintiffs’
17    case. Because of these substantive differences, Tying Plaintiffs proposed to MFN Plaintiffs that
18    the cases be consolidated only for the limited purpose of coordinating logistics—such as, for
19    example, case schedules and overlapping discovery. MFN Plaintiffs rejected this proposal and
20    moved to consolidate for all purposes.
21             MFN Plaintiffs’ motion should be denied because granting it would severely
22    prejudice Tying Plaintiffs and class members. MFN Plaintiffs make clear that, if the Court
23

24
         1
             Mot. for Appointment of Interim Co-Lead Class Counsel and Pls.’ Executive Committee,
25
      De Coster v. Amazon.com, Inc., No. 2:21-cv-693-RSM (June 30, 2021), ECF No. 18, at 12.

     BRIEF OPPOSING MOTION                                              TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                    –1–                 936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                             Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                              www.terrellmarshall.com
1     consolidates these actions as they request, they will (1) drop Tying Plaintiffs’ stand-alone
2     tying claims and (2) at most maybe decide at some unspecified future date to seek to amend
3     the De Coster complaint to revive the tying claims. Leaving the tying claims in the hands of
4     MFN Plaintiffs would therefore risk forfeiture of the claims—and the loss of billions of
5     dollars of damages for consumers.
6            MFN Plaintiffs also maintain that this Court’s order setting a leadership structure in
7     De Coster gives them the right to take control over any and all future consumer antitrust cases
8     against Amazon. There is no suggestion in the Court’s order that MFN Plaintiffs were
9     granted control over separate and distinct yet-to-be-filed antitrust actions against Amazon.
10    But regardless of how the leadership order is understood, MFN Plaintiffs cannot pursue the
11    tying claims under the current leadership structure because their theory of damages clashes
12    with Tying Plaintiffs’ damages theory. This clash creates a conflict of interest that precludes
13    MFN Plaintiffs’ counsel from representing Tying Plaintiffs.
14           Accordingly, Tying Plaintiffs respectfully request that this Court deny MFN Plaintiffs’
15    motion and enter the order proposed by Tying Plaintiffs, attached as Exhibit 1 to this brief.
16    Tying Plaintiffs’ proposed order would (1) grant Tying Plaintiffs leave to file a consolidated
17    amended complaint raising only the tying claim that is common to the Hogan and Seberson
18    actions; and (2) consolidate the Hogan and Seberson actions with De Coster for the limited
19    purpose of coordinating discovery. This would garner the efficiencies of coordination while
20    preserving the rights of all parties and avoiding conflicts of interest.
21                                         II.     BACKGROUND
22    A.     MFN Plaintiffs’ class-action complaint in De Coster challenges Amazon’s
23           fair-pricing policy and use of most-favored-nations clauses.
24           On May 26, 2021, MFN Plaintiffs filed two actions: De Coster v. Amazon.com, Inc.,
25    2:21-cv-693 (W.D. Wash.), and West v. Amazon.com, Inc., 2:21-cv-698 (W.D. Wash.). MFN


     BRIEF OPPOSING MOTION                                             TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                   –2–                 936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                            Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603 • FAX 206.319.5450
                                                                             www.terrellmarshall.com
1     Plaintiffs then moved to consolidate, representing to this Court that the two actions
2     challenged the same anticompetitive conduct: Amazon’s “requir[ing] third-party sellers on
3     ‘Amazon’s platform’ . . . to agree to restrain competition with ‘online retail platforms’ that
4     compete with Amazon, as a result of which prices on all ‘platforms’ were supracompetitive
5     and Plaintiffs were overcharged for purchases on ‘Amazon’s platform.’”2 MFN Plaintiffs’
6     consolidated amended complaint likewise makes clear that the wrongful conduct that is the
7     basis for their action is Amazon’s fair-pricing policy and use of most-favored-nations clauses:
8                   [Amazon] and its 2.3 million third-party merchants unlawfully agreed
9                   under Amazon’s MFN policy that third-party merchants will not list their
                    goods on other online platforms at prices that are lower than their list
10                  prices on Amazon’s marketplace. These unlawful agreements have
11                  unreasonably restrained price competition among retailers for online sales
                    of consumer goods and had the effect of establishing a price floor for
12
                    goods listed on Amazon’s marketplace.3
13

14

15

16
          2
              Stipulated Mot. and [Proposed] Order for Consolidation, Filing of Consolidated Am. Compl.,
17    and Schedule for Answer or Mot. to Dismiss, De Coster, No. 2:21-cv-693-RSM, ECF No. 14, at ¶ 2;
18    see also Class Action Compl., De Coster, No. 2:21-cv-693, ECF No. 1, at ¶ 139 (describing Section 1
      claim as based on “series of agreements with third-party sellers . . . concerning the price they were
19
      allowed to sell their products”); see also id. at ¶¶ 152, 159 (describing Section 2 claims as based on
20    Amazon’s price-parity and fair-pricing provisions); see Class Action Compl., West, No. 2:21-cv-694-
21    RSM, ECF No. 1, at ¶ 108 (“Defendant entered into a horizontal agreement with its two million
      third-party merchants . . . concerning the price they were allowed to sell their products . . . .”);
22
      id. at ¶¶ 114–15, 131 (describing Section 2 claims as based on most-favored-nations agreements and
23    fair-pricing policy).
          3
24            Consolidated Am. Compl., De Coster, No. 2:21-cv-693 [hereinafter De Coster Consolidated Am.
      Compl.], ECF No. 20, at ¶ 156; see also id. at ¶¶ 164–65, 176 (describing Section 2 claims as based on
25
      Amazon’s most-favored-nations agreements and fair-pricing policy).

     BRIEF OPPOSING MOTION                                                   TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                       –3–                   936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                                  Seattle, Washington 98103-8869
                                                                             TEL. 206.816.6603 • FAX 206.319.5450
                                                                                   www.terrellmarshall.com
1     The proposed class in De Coster consists of “[a]ll persons who on or after May 26, 2017,
2     purchased one or more goods on Amazon’s marketplace.”4
3     B.         This Court set a leadership structure for the consolidated De Coster action.
4                After this Court consolidated De Coster and West, counsel for MFN Plaintiffs moved
5     to be appointed interim co-lead class counsel and members of the executive committee.5
6     MFN Plaintiffs once again made clear that “the precise issue underlying [their] cases [is]
7     Amazon’s MFN clause,”6 and their counsel sought leadership over only the consolidated
8     De Coster action.7 Accordingly, this Court’s leadership order refers to “antitrust cases” only
9     once, for the purpose of describing the De Coster and West actions.8 The leadership order says
10    nothing about subsuming future cases, let alone cases that—like those of Tying Plaintiffs—
11    involve different facts, different legal claims and theories, and different classes.
12    C.         Tying Plaintiffs’ class actions challenge Amazon’s unlawful tying scheme.
13               Tying Plaintiffs in Hogan and Seberson filed their complaints on July 26 and 28,
14    respectively.9 The antitrust injury they seek to redress stems not from Amazon’s use of
15

16
           4
               Id. at ¶ 141.
17         5
               Mot. for Appointment of Interim Co-Lead Class Counsel and Pls.’ Executive Committee,
18    De Coster, No. 2:21-cv-693, ECF No. 18.
           6
               Id. at 12; see also id. at 3 (“Hagens Berman, Keller Lenkner, Quinn Emanuel, and Keller Rohrback
19
      have each already expended significant resources to investigate and to pursue antitrust claims arising out
20    of Amazon’s MFN clause.” (emphasis added)).
           7
21             Id. at 1 (“Plaintiffs propose a leadership structure for these proposed class actions [De Coster and
      West], which they have agreed to consolidate.”).
22
           8
               Order Granting Mot. for Appointment of Interim Co-Lead Class Counsel and Pls.’ Executive
23    Committee, De Coster, No. 2:21-cv-693, ECF No. 19.
           9
24             See Class Action Compl., Hogan v. Amazon.com, Inc., No. 2:21-cv-996 (W.D. Wash. July 26, 2021)
      [hereinafter Hogan Compl.], ECF No. 1; Class Action Compl., Seberson v. Amazon.com, Inc.,
25
      No. 2:21-cv-1009 (W.D. Wash. July 28, 2021) [hereinafter Seberson Compl.], ECF No. 1.

     BRIEF OPPOSING MOTION                                                     TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                          –4–                  936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                                    Seattle, Washington 98103-8869
                                                                               TEL. 206.816.6603 • FAX 206.319.5450
                                                                                     www.terrellmarshall.com
1     most-favored-nations agreements, but from Amazon’s unlawful tying scheme—namely, the
2     company’s tying the placement of a Seller’s offer in the “Buy Box” to the Seller’s purchasing
3     Amazon’s Fulfillment services.10 The factual basis for Tying Plaintiffs’ claims under
4     Sections 1 and 2 of the Sherman Act is not unlawful agreements between Amazon and
5     Sellers, but Amazon’s imposition of an unlawful tying arrangement on Sellers.
6                Both the Hogan and Seberson complaints define the proposed class as all persons in
7     the United States who, between January 1, 2013 and the present, “purchased an item . . .
8     through Amazon’s Buy Box, and the order was then shipped (or ‘fulfilled’) by Amazon.”11
9     The alleged class period is twice as long as the class period alleged in De Coster.
10    D.         MFN Plaintiffs rejected Tying Plaintiffs’ consolidation proposal.
11               On August 2, MFN Plaintiffs emailed Tying Plaintiffs regarding the possibility of
12    consolidation.12 Tying Plaintiffs offered (1) to consolidate Hogan and Seberson with De Coster
13    for the purpose of coordinating discovery and other tasks that would foster efficiency and
14    avoid the duplication of labor and expense, and (2) to drop their Section 2 monopolization
15    claim to “eliminate the potential for inconsistent rulings [between De Coster and
16    Hogan/Seberson] on the monopolization relevant market element.”13
17               MFN Plaintiffs rejected Tying Plaintiffs’ consolidation proposal. MFN Plaintiffs
18    acknowledged that—unlike De Coster—the Hogan and Seberson actions raise a “stand-alone
19

20

21
           10
                Hogan Compl., at ¶ 23 (“Amazon’s forcing Sellers into purchasing its Fulfillment services
22
      constitutes an unlawful ‘tying arrangement.’”); see also id. at ¶¶ 23–41, 173–91 (describing Amazon’s
23    unlawful tying scheme, which resulted in billions of dollars in overcharges to consumers)
           11
24              Id. at ¶¶ 150–52; Seberson Compl., at ¶¶ 150–52.
           12
                Ex. 2, Email from Zina Bash to Tying Plaintiffs’ Counsel (Aug. 2, 2021).
25
           13
                Ex. 3, Email from Justin Boley to Zina Bash (Aug. 5, 2021).

     BRIEF OPPOSING MOTION                                                    TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                        –5–                   936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                                   Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603 • FAX 206.319.5450
                                                                                    www.terrellmarshall.com
1     tying count.” 14 Notwithstanding this acknowledgment, MFN Plaintiffs moved to
2     consolidate in a way that would eliminate Tying Plaintiffs’ claims.
3                                          III.    LEGAL STANDARD
4              Federal Rule of Civil Procedure 42 authorizes two types of consolidation: (1) “when
5     several actions are combined and lose their separate identities, becoming a single action with
6     a single judgment entered,” and (2) “when several actions are tried together, but each suit
7     retains its separate character, with separate judgments entered.” Schnabel v. Lui, 302 F.3d
8     1023, 1035 (9th Cir. 2002) (citation omitted). “[T]he majority of courts have held that
9     consolidated actions retain their separate character.” Id. The traditional rule is that
10    consolidation “does not merge the suits into a single cause, or change the rights of the
11    parties, or make those who are parties in one suit parties in another.” Westport Inv., Ltd.
12    Liab. Co. v. Kemper Sports Mgmt., No. C07-5417BHS, 2007 U.S. Dist. LEXIS 90256, at *7
13    (W.D. Wash. Nov. 28, 2007) (citation and internal quotation marks omitted). Judges in this
14    district have recognized that there should be a reason for deviating from this traditional rule.
15    See id. (finding “[d]eviation from the traditional rule . . . proper” where “the complaints of
16    the two actions [were] very similar, and [all] parties appear[ed] to favor merger”).
17             “The party moving for consolidation bears the burden of demonstrating that
18    consolidation is appropriate, including showing the benefits outweigh any prejudice caused
19    to the opponent of consolidation.” Dodaro v. Standard Pac. Corp., No. EDCV 09-1666-VAP
20    (OPx), 2009 U.S. Dist. LEXIS 136377, at *7 (C.D. Cal. Nov. 16, 2009). “In exercising its broad
21    discretion to consolidate actions, the district court must weigh the saving of time and effort
22    that would be produced by consolidation against any inconvenience, delay, or expense that it
23

24

25
         14
              Ex. 4, Email from Zina Bash to Justin Boley (Aug. 5, 2021).

     BRIEF OPPOSING MOTION                                                  TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                      –6–                   936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                                 Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603 • FAX 206.319.5450
                                                                                  www.terrellmarshall.com
1     would cause.” Id. (citation and internal quotation marks omitted). “The existence of
2     common issues, while a prerequisite to consolidation, does not compel consolidation.” Id.
3                                              IV.    ARGUMENT
4     A.          MFN Plaintiffs’ motion should be denied because the prejudice to Tying
5                 Plaintiffs and class members outweighs the benefits of the consolidation sought.
6                 Although MFN Plaintiffs nominally request consolidation, they actually seek to
7     dismiss Tying Plaintiffs’ claims, despite the claims being separate and distinct from those
8     raised by MFN Plaintiffs. MFN Plaintiffs make clear that, if the Court grants their motion,
9     they will leave the complaint in De Coster as is and will only maybe decide on some
10    unspecified future date to seek to amend it to raise the tying claims or “claim a longer Class
11    period.”15 This plan prejudices Tying Plaintiffs by risking forfeiture of the tying claims, as
12    “[l]ate amendments to assert new theories are not reviewed favorably when the facts and the
13    theory have been known to the party seeking amendment since the inception of the cause of
14    action.” S.F. Herring Ass’n v. United States DOI, 946 F.3d 564, 582 (9th Cir. 2019) (internal
15    citation and quotation marks omitted). MFN Plaintiffs offer no support for the assertion that
16    they can jettison Tying Plaintiffs’ claims and longer class period and then, at some point in
17    the future, “simply and easily” amend to “incorporate all [of Tying Plaintiffs’] allegations.”16
18                MFN Plaintiffs’ apparent desire to abandon Tying Plaintiffs’ tying claims seems
19    surprising given Tying Plaintiffs’ well-supported allegation that Amazon’s tying scheme
20    caused consumers to be overcharged “by approximately $5 billion in 2020 alone.”17
21    But MFN Plaintiffs’ aversion to Tying Plaintiffs’ distinct claims must be understood in the
22    context of MFN Plaintiffs’ desire to focus on the broad (and separate) cases that they already
23
           15
24              Mot. to Consolidate, at 5.
           16
                Id.
25
           17
                Hogan Compl., at ¶ 37.

     BRIEF OPPOSING MOTION                                              TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                    –7–                 936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                             Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                              www.terrellmarshall.com
1     control. Combined, MFN Plaintiffs’ cases18 already seek tens of billions of dollars in damages
2     and encompass a wide swath of claims and misconduct involving sales not only on
3     Amazon.com but “through any other retail ecommerce channel.”19 That fact alone
4     differentiates the two cases, as Tying Plaintiffs’ claims are limited to the Amazon channel.
5              MFN Plaintiffs’ intention to focus solely on their MFN claims is understandable—
6     after all, that is the “precise issue” underlying their case. But it means that they cannot “fairly
7     and adequately represent the interests” of the class that Tying Plaintiffs seek to represent.20
8     MFN Plaintiffs do not cite a single case in which consolidation was permitted under Rule 42
9     where, as here, it would result in the abandonment of a claim worth billions of dollars.
10             MFN Plaintiffs also contend that, because Tying Plaintiffs’ complaints “seek antitrust
11    overcharge damages” for purchases made on the Amazon website, “there is a potential—
12    absent consolidation—for Amazon to be subject to duplicative judgments.”21
13             MFN Plaintiffs’ contention is incorrect. As the Supreme Court made clear in Comcast
14    Corp. v. Behrend, plaintiffs and class members here are “entitled only to damages resulting
15    from . . . [the] theory of antitrust impact accepted for class-action treatment by the District
16    Court.” 569 U.S. 27, 35 (2013). Because Tying Plaintiffs’ theories of antitrust impact are
17

18
         18
              MFN Plaintiffs’ counsel also represent the plaintiffs in Frame-Wilson, a class action raising
19
      antitrust claims based on Amazon’s MFN clauses on behalf of consumers who made purchases from
20    Amazon’s online retail competitors. MFN Plaintiffs have suggested that they will consolidate
21    Frame-Wilson with De Coster once the pending motion to dismiss in Frame-Wilson is resolved.
      Stipulated Mot. and [Proposed] Order for Consolidation, Filing of Consolidated Am. Compl., and
22
      Schedule for Answer or Mot. to Dismiss, De Coster, No. 2:21-cv-693-RSM, ECF No. 14, at ¶ 3.
23       19
              First Am. Class Action Compl., Frame-Wilson v. Amazon.com, Inc., No. 20-cv-424-RAJ
24    (W.D. Wash. Aug. 3, 2020), ECF No. 15, at ¶ 157.
         20
              Fed. R. Civ. P. 23(g)(4).
25
         21
              Mot. to Consolidate, at 5.

     BRIEF OPPOSING MOTION                                                   TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                        –8–                  936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                                  Seattle, Washington 98103-8869
                                                                             TEL. 206.816.6603 • FAX 206.319.5450
                                                                                   www.terrellmarshall.com
1     distinct from MFN Plaintiffs’, there is no risk of duplicative recovery. MFN Plaintiffs seek to
2     recover overcharges that would not have occurred but for Amazon’s fair-pricing policy or
3     most-favored-nations agreements.22 Tying Plaintiffs seek to recover overcharges that would
4     not have occurred but for Amazon’s tying Sellers’ access to the Buy Box to their purchase of
5     Amazon’s logistics services.23 MFN Plaintiffs provide no support for the proposition that the
6     damages sought by MFN Plaintiffs and Tying Plaintiffs—resulting from different conduct
7     and violations of the antitrust laws—overlap in a way that precludes modeling the damages
8     attributable to each, consistent with Comcast.
9              MFN Plaintiffs further argue that the presence of different legal theories is “not
10    significant for purposes of consolidation when the actions still arise from a common factual
11    core.’”24 This argument is misplaced for two reasons. First, Rule 42 does not disregard the
12    difference between legal theories and claims but instead requires the moving party to
13    demonstrate that the benefits of consolidation “outweigh any prejudice caused to the
14    opponent of consolidation.” Dodaro, 2009 U.S. Dist. LEXIS 136377, at *7. MFN Plaintiffs
15    have not done so. Second, MFN Plaintiffs’ claims and legal theories do not arise from the
16    same “factual core” as Tying Plaintiffs’. MFN Plaintiffs’ claims and theories arise from
17    millions of horizontal price-fixing agreements between Amazon and Sellers; Tying Plaintiffs’
18    claims and theories arise from Amazon’s coercing Sellers to purchase its Fulfillment services
19    by tying such purchases to favorable product placement on Amazon.com.
20

21
         22
              See, e.g., De Coster Compl., at ¶ 23 (“But for Amazon’s MFN policies, third-party merchants
22
      would list their goods at lower prices on other platforms that charged lower (or no) fees and—facing
23    price competition from third-party merchants—Amazon would also have to lower prices for its own
24    goods to compete with the lower-priced, third-party-merchant goods.” (emphasis added)).
         23
              See Hogan Compl., at ¶¶ 27–32 (describing four theories of antitrust impact).
25
         24
              Mot. to Consolidate, at 5 (citation and internal quotation marks omitted).

     BRIEF OPPOSING MOTION                                                  TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                       –9–                  936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                                 Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603 • FAX 206.319.5450
                                                                                  www.terrellmarshall.com
1                In sum, granting MFN Plaintiffs’ motion for consolidation would prejudice Tying
2     Plaintiffs and class members. In contrast, Tying Plaintiffs’ limited consolidation proposal
3     achieves the efficiencies of consolidation while preserving the rights of all parties.25
4     B.         Regardless of how this Court’s leadership order in De Coster is read, a present
5                conflict of interest precludes MFN Plaintiffs from pursuing the tying claims
6                under the De Coster leadership structure.
7                MFN Plaintiffs maintain that their counsel should be handed control of
8     Tying Plaintiffs’ actions because, they assert, this Court’s leadership order in De Coster
9     “subsumes” all antitrust cases brought by consumers against Amazon.26
10               This argument fails because, regardless of how the De Coster order is read, MFN
11    Plaintiffs’ counsel are barred by a present conflict from representing Tying Plaintiffs under
12    De Coster’s leadership structure. Washington Rule of Professional Conduct 1.7, which
13    applies to attorneys practicing in this district,27 provides that “a lawyer shall not represent a
14    client if the representation involves a concurrent conflict of interest”—namely, if “the
15    representation of one client will be directly adverse to another client” or “there is a
16    significant risk that the representation of one or more clients will be materially limited by
17    the lawyer’s responsibilities to another client.”28
18               Here, the discord between MFN and Tying Plaintiffs’ theories of damages creates a
19    present conflict of interest.29 Tying Plaintiffs’ damages theory relies in part on showing that
20
           25
21              See Ex. 1, Proposed Order.
           26
                Mot. to Consolidate, at 6.
22
           27
                W.D. Wash. LCR 83.3(a)(2).
23         28
                Wash. RPC 1.7.
           29
24              Hagens Berman Sobol Shapiro LLP, one of the two firms appointed as interim co-lead counsel
      for MFN Plaintiffs, has made this precise argument in other cases. See, e.g., Ex. 5, Renewed Mot. to
25


     BRIEF OPPOSING MOTION                                                TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                     – 10 –               936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                               Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603 • FAX 206.319.5450
                                                                                www.terrellmarshall.com
1     Amazon shoppers are so loyal that they are reluctant to shop at other online retailers even if
2     offered lower prices.30 This directly conflicts with MFN Plaintiffs’ allegations regarding their
3     damages theory: that but for Amazon’s MFN policies, Amazon customers would have
4     flocked to competing online retailers that offered lower prices, thereby driving down prices
5     on Amazon and other online platforms.31
6               Because MFN Plaintiffs and Tying Plaintiffs have incompatible damages theories,
7     there is a conflict of interest, and counsel for MFN Plaintiffs are barred from representing
8     Tying Plaintiffs by both Rule 1.7 and Federal Rule of Civil Procedure 23(g).32 See, e.g.,
9     In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 827 F.3d 223, 233 (2d Cir.
10    2016) (vacating class certification and reversing approval of $7.25 billion settlement on
11    ground that one of two certified classes was “inadequately represented” due to class counsel’s
12    conflict of interest, and explaining that “when ‘the potential for gigantic fees’ is within
13    counsel’s grasp for representation of one group of plaintiffs, but only if counsel resolves
14

15    Appoint Separate Interim Class Counsel for Indirect Purchaser Consumers, In re Broiler Chicken
      Antitrust Litig., No. 1:16 cv 8637 (Nov. 30, 2016), ECF No. 218, at 8, 15 (describing different theories
16
      of damages between two classes as “a present conflict of interest at the pleading and discovery stage”
17    and contending that “separate counsel should be appointed” for the two classes to avoid the conflict).
          30
18             See, e.g., Hogan Compl., at ¶ 132 (“Because Prime member purchasers are relatively insensitive
      to price increases, Sellers can and do pass on the cost of Amazon’s Fulfillment services instead of, for
19
      example, absorbing the increased costs through lower profit margins.”).
20        31
               De Coster Consolidated Am. Compl., at ¶ 101 (“Without its MFN policies, Amazon would have
21    had to offer lower fees and lower prices for its own goods to compete with the lower-priced third-
      party-merchant goods.”); see also id. at ¶¶ 27, 102.
22
          32
               Another potential conflict of interest stems from MFN Plaintiffs’ allegations that Sellers are
23    co-conspirators to millions of horizontal price-fixing agreements. See, e.g., De Coster Consolidated
24    Am. Compl., at ¶ 156. In contrast, Tying Plaintiffs allege that Sellers are victims of Amazon’s tying
      misconduct. See, e.g., Hogan Compl., at ¶ 141. This difference, among others, would present
25
      difficulties if the actions were consolidated as MFN Plaintiffs request.

     BRIEF OPPOSING MOTION                                                   TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                       – 11 –                936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                                  Seattle, Washington 98103-8869
                                                                             TEL. 206.816.6603 • FAX 206.319.5450
                                                                                   www.terrellmarshall.com
1     another group of plaintiffs’ claims, a court cannot assume class counsel adequately
2     represented the latter group’s interests” (quoting Ortiz v. Fibreboard Corp., 527 U.S. 815, 852
3     (1999)).
4              Finally, MFN Plaintiffs’ reading of the De Coster leadership order as subsuming all
5     antitrust cases brought by consumers again Amazon is unconvincing. When seeking
6     leadership in De Coster, MFN Plaintiffs stated that “the precise issue underlying [their] cases
7     [is] Amazon’s MFN clause.”33 The leadership motion is limited in scope; it does not mention
8     future consumer antitrust cases against Amazon. Similarly, this Court’s leadership order
9     refers to “antitrust cases” only once, to describe the consolidated De Coster and West
10    actions.34 There is nothing in the leadership motion or this Court’s order to support MFN
11    Plaintiffs’ assertion that the De Coster leadership structure applies to all future antitrust class
12    actions stemming from any and all anticompetitive conduct by Amazon, whether or not that
13    conduct is the basis for a legal claim—or is even alleged—in the De Coster complaint.
14    In short, the Court’s order did not grant MFN Plaintiffs’ counsel a monopoly over
15    consumers’ antitrust claims against Amazon, as MFN Plaintiffs assert.
16                                           V.        CONCLUSION
17             For the foregoing reasons, Tying Plaintiffs Angela Hogan and Andrea Seberson
18    respectfully requests that this Court deny MFN Plaintiffs’ motion and enter Tying Plaintiffs’
19    proposed consolidation order, which is attached as Exhibit 1.
20

21

22

23       33
              Mot. for Appointment of Interim Co-Lead Class Counsel and Pls.’ Executive Committee,
24    De Coster, No. 2:21-cv-693, ECF No. 18, at 12.
         34
              See Order Granting Mot. for Appointment of Interim Co-Lead Class Counsel and Pls.’
25
      Executive Committee, De Coster, No. 2:21-cv-693, ECF No. 19.

     BRIEF OPPOSING MOTION                                              TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                                     – 12 –             936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                             Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                              www.terrellmarshall.com
      RESPECTFULLY SUBMITTED AND DATED this 16th day of August 2021.
1

2
                                                TERRELL MARSHALL LAW GROUP PLLC
3

4                                               By: /s/ Beth E. Terrell, WSBA #26759
5                                               Beth E. Terrell, WSBA #26759
                                                Email: bterrell@terrellmarshall.com
6

7                                               By: /s/ Adrienne D. McEntee, WSBA #34061
8                                               Adrienne D. McEntee, WSBA #34061
                                                Email: amcentee@terrellmarshall.com
9                                               936 North 34th Street, Suite 300
10                                              Seattle, Washington 98103
                                                Telephone: (206) 816-6603
11
                                                Facsimile: (206) 319-5450
12
                                                Attorneys for Plaintiffs Angela Hogan
13                                              and Andrea Seberson, and Their
14                                              Proposed Classes

15                                              Kenneth A. Wexler, Pro Hac Vice
16                                              Email: kaw@wexlerwallace.com
                                                Justin N. Boley, Pro Hac Vice
17
                                                Email: jnb@wexlerwallace.com
18                                              Zoran Tasić, Pro Hac Vice
19                                              Email: zt@wexlerwallace.com
                                                WEXLER WALLACE LLP
20
                                                55 West Monroe Street, Suite 3300
21                                              Chicago, Illinois 60603
22                                              Telephone: (312) 346 2222
                                                Facsimile: (312) 346 0022
23
                                                Attorneys for Plaintiff Angela Hogan
24                                              and Her Proposed Class
25


     BRIEF OPPOSING MOTION                                     TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE                           – 13 –              936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                                    Seattle, Washington 98103-8869
                                                               TEL. 206.816.6603 • FAX 206.319.5450
                                                                     www.terrellmarshall.com
1                                 Daniel E. Gustafson, Pro Hac Vice forthcoming
                                  Email: dgustafson@gustafsongluek.com
2                                 Daniel C. Hedlund, Pro Hac Vice forthcoming
3                                 Email: dhedlund@gustafsongluek.com
                                  Michelle J. Looby, Pro Hac Vice forthcoming
4
                                  Email: mlooby@gustafsongluek.com
5                                 Daniel J. Nordin, Pro Hac Vice forthcoming
6                                 Email: dnordin@gustafsongluek.com
                                  Mickey L. Stevens, Pro Hac Vice forthcoming
7
                                  Email: mstevens@gustafsongluek.com
8                                 GUSTAFSON GLUEK PLLC
                                  Canadian Pacific Plaza
9
                                  120 South Sixth Street, Suite 2600
10                                Minneapolis, MN 55402
11                                Tel: (612) 333-8844
                                  Fax: (612) 339-6622
12

13                                Brett Cebulash, Pro Hac Vice forthcoming
14                                Email: bcebulash@tcllaw.com
                                  Kevin Landau, Pro Hac Vice forthcoming
15                                Email: klandau@tcllaw.com
16                                Evan Rosin, Pro Hac Vice forthcoming
                                  Email: erosin@tcllaw.com
17
                                  TAUS, CEBULASH & LANDAU, LLP
18                                80 Maiden Lane, Suite 1204
19                                New York, NY 10038
                                  Tel: (212) 931-0704
20
                                  Fax: (212) 931-0703
21                                Attorneys for Plaintiff Andrea Seberson
22                                and Her Proposed Class

23

24

25


     BRIEF OPPOSING MOTION                        TERRELL MARSHALL LAW GROUP PLLC
     TO CONSOLIDATE              – 14 –              936 North 34th Street, Suite 300
     Case No. 2:21-cv-1009-RSM                       Seattle, Washington 98103-8869
                                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                        www.terrellmarshall.com
